         Case 3:18-cv-00616-MPS Document 152 Filed 04/09/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

NEELU PAL,                          :                         CIV. NO.3:18cv-00616(MPS)
     Plaintiff,                     :
vs.                                 :
                                    :
ROBERT CIPOLLA, ROBERT SMALDONE,    :
MICHAEL TYLER, SCOTT SEAR,          :
DANIEL MONAHAN, RICHARD JANES,      :
TOWN OF WILTON, DOE DEFENDANTS A-X; :                         APRIL 9, 2020
     Defendants.

           WILTON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Pursuant to Rule 56(b) of the Federal Rules of Civil Procedure and Local Rule 56(a)1, the

defendants, Town of Wilton, Robert Cipolla, Robert Smaldone, Michael Tyler, and Scott Sear

(hereinafter the “Wilton defendants”), move for summary judgment on all of the plaintiff’s

claims asserted against them in this matter. As is more fully set forth in the accompanying

Memorandum of Law, Statement of Undisputed Facts, and supporting exhibits, the Wilton

defendants are entitled to judgment as a matter of law on all of plaintiff’s claims against them

because, based on the undisputed facts, no genuine issues of material fact exist.

       In her Twelve Count amended complaint, the plaintiff has alleged constitutional and

common law causes of action under federal and state law arising from an incident that occurred

on April 29, 2015. Specifically, plaintiff has alleged that the Wilton defendants subjected her to

excessive force; unlawful search; malicious prosecution; engaged in malicious abuse of process;

engaged in a conspiracy to violate her civil rights; assault and battery; negligent and intentional

infliction of emotional distress; theft and larceny; and negligence.

       The Wilton defendants have denied the material allegations of the plaintiff’s complaint

and raised a number of affirmative defenses. The undisputed facts demonstrate that the plaintiff

cannot establish essential elements of her claims and that the Wilton defendants’ actions were
           Case 3:18-cv-00616-MPS Document 152 Filed 04/09/20 Page 2 of 3




justified, did not violate clearly established law, and were entirely reasonable under the

circumstances of which they were aware. The Wilton defendants are also shielded by the

doctrines of qualified and governmental immunity. Additionally, plaintiff’s claim for negligence

is barred by the applicable statute of limitations.

         For the reasons set forth above and in the attached Memorandum of Law, the Wilton

defendants respectfully request that the Court enter summary judgment in their favor with

respect to plaintiff’s claims against them.

                                                      DEFENDANTS, TOWN OF WILTON,
                                                      ROBERT CIPOLLA, ROBERT
                                                      SMALDONE, MICHAEL TYLER, AND
                                                      SCOTT SEAR

                                                 BY/ss/ James N. Tallberg
                                                     James N. Tallberg
                                                     Federal Bar No.: ct17849
                                                     Andrew J. Glass
                                                     Federal Bar No.: ct30054
                                                     Karsten & Tallberg, LLC
                                                     500 Enterprise Dr., Suite 4B
                                                     Rocky Hill, CT 06067
                                                     T: (860)233-5600
                                                     F: (860)233-5800
                                                     jtallberg@kt-lawfirm.com




                                                  2
4827-1457-4265, v. 1
           Case 3:18-cv-00616-MPS Document 152 Filed 04/09/20 Page 3 of 3




                                        CERTIFICATION


         I hereby certify that on April 9, 2020, a copy of the foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing. Parties may access this filing through the Court’s system.

                                                       /ss/ James N. Tallberg
                                                       James N. Tallberg




                                                  3
4827-1457-4265, v. 1
